DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 to 11, 14 to 21, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 11, as amended, present issues of new matter for several reasons.  Firstly, independent claims 1 and 11 set forth a new limitation of computing “a weighted average of a value (V)”, which is not supported by the originally-filed Specification.  There are no occurrences of the terminology of “a weighted average” in the Specification.  The Specification, ¶[0064] and ¶[0066], does describe a long term average, but not a weighted average.  Additionally, Applicants’ Specification, ¶[0058], describes calculating a long term power by “PLT (i) = αPLT(i -1)+ (1- α)PST(i), but this is not necessarily a “weighted average”.  Conventionally, this is known in the prior art as an “exponential moving average” and sometimes as a “forgetting factor” as noted by the Specification, ¶[0058].  Here, a “weighted average” might be understood as Y = (A v1 + B v2)/2, but this is different from the calculation of long term power PLT, even if one were to assume that A + B = 1, where V undefined.  
Secondly, Applicants’ independent claims 1, 2, and 11 set forth calculations of “L1 = β x V + α x S1, where β + α is equal to 1”, “L2 = β x V + α x S2, where β + α is equal to 1”, and “ELT(1) = β x V + α x E(1), where β + α is equal to 1”, which are not actually supported by the Specification.  Instead, Applicants’ Specification, ¶[0058], only provides a calculation of “PLT (i) = αPLT(i -1)+ (1- α)PsT(i)”.  Presumably, Applicants are considering these two calculations as equivalent, but they are not.  Even if “L1 = β x V + α x S1” could be construed as a generalization of “PLT (i) = αPLT(i -1)+ (1- α)PsT(i)”, this would be broader than a scope of the originally-filed Specification, and not supported for purposes of claiming.  There is no reason why the expressly-described calculation of “PLT (i) = αPLT(i -1)+ (1- α)PsT(i)” is not used here by Applicants.  The variable “V” is not clearly set forth in the claim language as equivalent to a prior value of the long term power, but could broadly be construed as anything that is subject to a “weighted average”, and this is improper at least because it is broader than the scope of the originally-filed Specification.  Generally, it is maintained that the calculation of the claim language, “L1 = β x V + α x S1”, is simply a different calculation than is described in the originally-filed Specification.
Thirdly, independent claims 1 and 11 set forth determining “a first short term power or energy (S1) for a sub-frame” in a calculation “L1 = β x V + α x S1” and “a second short term power or energy (S2) for a subsequent sub-frame” in a calculation “L2 = β x V + α x S2”, which presents issues of new matter.  Applicants’ Specification, as originally-filed, at best, only describes an application of a calculation “PLT (i) = αPLT(i -1) + (1- α)PsT(i)” to determine that a transient hangover condition exists.  The Specification, ¶[0059] - ¶[0060], similarly only provides a calculation of PST(i)/PLT(i-1) as exceeding a threshold, or E(i) ≥ RATIO x ELT(i).  The language of these claims setting forth two distinct equations for a calculation a first long term power and a second long term power is not supported by the originally-filed Specification.  Applicants’ Specification, ¶[0056] - ¶[0057], does state that a short-term energy is calculated for each block (not “sub-frame”), but does not actually describe two distinct calculations of “L1 = β x V + α x S1” and “L2 = β x V + α x S2”.
Fourthly, Applicants’ independent claims 1 and 11 include four variables L1, L2, S1, and S2, but there is no reasonable description of these four variables, and an extrapolation to these limitations is unwarranted by the originally-filed Specification.  There is no straightforward way to explain how these four variables of L1, L2, S1, and S2 can be deduced to determine a transient hangover condition from what is supported by the originally-filed Specification.


Allowable Subject Matter
Claims 25 to 26 are allowed.

Response to Arguments
Applicant's arguments filed 21 November 2022 have been fully considered but they are not persuasive as directed against the new matter rejection under 35 U.S.C. §112, 1st ¶.
Applicants amend independent claims 1, 2, and 11 to set forth a new limitation of “wherein V is i) an initialization value or ii) a long term power or energy value previously determined by the transient detector” or “wherein V is a predetermined initialization value”, and argue that this limitation overcomes the rejection for new matter under 35 U.S.C. §112, 1st ¶.  Specifically, Applicants state that the Decision of the Patent Trial and Appeal Board (PTAB) held that the their argument was unpersuasive because the claim language did not limit the variable V to an initialization value or a previous long term power value.  Applicants allege that they have now provided an express definition within the independent claims of the variable V as an initialization value or a long term power or energy value previously determined by the transient detection or the variable V as a predetermined initialization value.  Applicants state that the Specification defines a formula PLT(i) = α PLT(i-1) + (1- α) PST(i), so that a person skilled in the art would immediately recognize that variable V corresponds to α PLT(i-1), where when i>1, α PLT(i-1), i.e., V, is a previously determined long term power value and otherwise it is an initialization value, e.g., 0.  Applicants note that the PTAB reversed the rejection of claims 2 to 5 and 7 to 10 as being obvious under 35 U.S.C. §103(a).  Additionally, Applicants have added new independent claim 25 and dependent claim 26.
Generally, Applicants’ arguments are unpersuasive as directed to the rejection of independent claims 1, 2, and 11 as being allowable under 35 U.S.C. §112, 1st ¶, but new independent claim 25 is being indicated as allowable in a manner that is consistent with the Decision of the PTAB.  Specifically, the Patent Trial and Appeal Board reversed the rejection of independent claim 2 as being obvious under 35 U.S.C. §103(a) over Chen et al. (U.S. Patent Publication 2003/0115052) in view of Rajendran et al. (U.S. Patent Publication 2008/0027717) and Lockwood et al. (U.S. Patent No. 6,775,650), and allowability of independent claims 25 is believed to be consistent with the issues determined in the Decision of the PTAB.  Moreover, independent claim 25 fairly tracks the language and terminology of the Specification, ¶[0056] - ¶[0061].
However, independent claims 1, 2, and 11 are maintained to still fail to satisfy the requirements of a written description requirement under 35 U.S.C. §112, 1st ¶, in a manner consistent with the Decision of the Patent Trial and Appeal Board.  Generally, the examiner’s position remains that the equations claimed by independent claims 1, 2, and 11 look nothing like the equation described in the Specification, and are not easily shown to be equivalent by one having ordinary skill in the art.  Mainly, the PTAB affirmed the rejection under 35 U.S.C. §112, 1st ¶, but reversed the rejection under 35 U.S.C. §103(a).  The examiner contends that merely adding a new limitation of “wherein V is i) an initialization value or ii) a long term power or energy value previously determined by the transient detector” or “wherein V is a predetermined initialization value” does not resolve the new matter problem under 35 U.S.C. §112, 1st ¶, but simply adds to the new matter problem at least because there is still no written description of any initialization value in the originally-filed Specification.  There is a commonality of these two alternative limitations of “i) an initialization value” that is not described or supported in the originally-filed Specification.  Insofar as Applicants wish to construe the Decision of the PTAB as affirming the rejection only because the claim language does not limit the variable V to an initialization value or a long term power as argued by Applicants, this is unpersuasive to overcome the rejection.  Here, the Decision of the PTAB is not predicated solely on the presence of this limitation, but broadly affirms the line of reasoning provided in the rejection.  The examiner contends that if a limitation directed to the variable V lacks support in the originally-filed Specification, and is consequently new matter for that reason, then any additional limitations directed to a definition of what constitutes this variable V, which similarly lacks a written description in the originally-filed Specification, is new matter, too.  That is, Applicants’ amendments to independent claims 1, 2, and 11 only compound the problems of new matter under 35 U.S.C. §112, 1st ¶.  
Firstly, the PTAB Decision supported the position of the examiner that the standard under 35 U.S.C. §112, 1st ¶, includes that ‘newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.’  MPEP §2163(I)(B).  (See Pages 4 to 5 of the Decision.)  Applicants’ arguments in their briefs repeatedly stated that this standard as set forth in the rejection by the examiner was incorrect, and that a broader standard should apply, but the PTAB clearly did not agree with Applicants’ opinions about the standard.  
Secondly, the PTAB Decision cites Applicants argument that there could be three equations PLT(1) = α PLT(0) + (1- α) PST(1), PLT(2) = α PLT(1) + (1- α) PST(2), and PLT(3) = α PLT(2) + (1- α) PST(3), and because block 0 does not exist, then PLT(0) does not exist, and any person of ordinary skill would know that PLT(0) can be any value at the choice of the designer.  However, the PTAB did not necessarily agree with this argument either, even if it is citing it.  Specifically, the PTAB considers this argument only as ‘an initial matter’, but then states: “Appellant also fails to explain where the Specification provides express, implicit, or inherent disclosure of the claimed subject matter of the claimed long term calculation” and that “we agree with the Examiner that the claim limitation for calculating a long term power or energy value found in claims 1-11, 14-21, and 24 introduces new matter in the form of the variable ‘V’ which lacks express, implicit, or implied disclosure in the Specification.”  (See Page 6 of the Decision.) 
Thirdly, it is maintained that the PTAB would affirm the rejection of the independent claims as amended under a doctrine of issue preclusion (or res judicata), as the same issues of new matter would be presented now as in the prior appeal.  The PTAB provided one rationale for affirming the rejection under 35 U.S.C. §112, 1st ¶, and it is only obliged to affirm on one line of argument.  The PTAB did not consider some of the remaining arguments presented by the examiner under 35 U.S.C. §112, 1st ¶, but it is maintained that if the appeal were to be relitigated, then the PTAB could affirm the rejection under another line of argument advanced by the examiner that was not considered before.  
This Office Action, then, is consistent with the Decision of the Patent Trial and Appeal Board affirming the rejection of independent claims 1, 2, and 11 under 35 U.S.C. §112, 1st ¶, but reversing the rejection for obviousness under 35 U.S.C. §103(a).  Accordingly, claims 25 to 26 are indicated to be allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Chandran et al. discloses related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        December 8, 2022